OPINION — AG — (1) THE STATE VOCATIONAL AND TECHNICAL EDUCATION MAY CONTRACT WITH PRIVATE NON SECTARIAN (NONSECTARIAN POST SECONDARY EDUCATIONAL INSTITUTIONS FOR SUCH INSTITUTIONS TO OFFER VOCATIONAL TRAINING PROGRAM. (2) THE STATE BOARD OF VOCATIONAL AND TECHNICAL EDUCATION MAY NOT CONTRACT WITH PRIVATE SECTARIAN EDUCATIONAL INSTITUTIONS FOR SUCH INSTITUTIONS TO OFFER A VOCATIONAL TRAINING PROGRAM TO DO SO WOULD VIOLATE ARTICLE II, SECTION 5 CITE: ARTICLE X, SECTION 15, ARTICLE XXII, SECTION 1, ARTICLE XXV, SECTION 1 (SCHOOLS, PAROCHIAL SCHOOLS) 70 O.S. 1971, 14-103(6) [70-14-103] (JOHN PERCIVAL)